UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4171



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TIAYON KARDELL EVANS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-04-99)


Submitted:   November 30, 2005         Decided:     December 30, 2005


Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Simon H. Scott, III, SAMS & SCOTT, P.C., Norfolk, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Michael J.
Elston, Sherrie S. Capotosto, Assistant United States Attorneys,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Tiayon Kardell Evans was convicted after a bench trial,

of conspiracy to distribute and possess with intent to distribute

heroin and cocaine base, two counts of distribution of cocaine

base, two counts of distribution of heroin, one count of possession

with intent to distribute heroin, one count of possession with

intent to distribute cocaine base, and one count of possession of

a firearm in furtherance of a drug trafficking crime, in violation

of   21   U.S.C.     §§    841   (a)(1),    (b)(1)(A)(iii),       (b)(1)(B)(iii),

(b)(1)(C) (2000), and 18 U.S.C. § 924 (c)(1)(A) (2000).                          The

district court sentenced Evans to 240 months’ imprisonment.

             On appeal Evans asserts the district court erred by

denying his motion to suppress and denying his motion for judgment

of   acquittal     based    on   insufficiency     of     the   evidence.   After

thoroughly reviewing the record, we affirm Evans’ conviction and

sentence.*

             Evans    claims      that     the   search    warrant,    issued    to

investigate theft of power, was a pretense to search the home for

drugs.    He also argues that the police officers’ protective sweep,

during which the drugs were discovered, was overly broad.                       This

court reviews the district court’s factual findings underlying a



      *
      Evans has not raised a claim under United States v. Booker,
125 S. Ct. 738 (2005), or Blakely v. Washington, 542 U.S. 296
(2004). Indeed, he raises no challenge to his sentence. Thus, he
has waived review of the sentence.

                                         - 2 -
motion to suppress for clear error, and the district court’s legal

determinations de novo.       Ornelas v. United States, 517 U.S. 690,

699 (1996); United States v. Photogrammetric Data Servs., Inc., 259

F.3d 229, 237 (4th Cir. 2001).         When a suppression motion has been

denied, this court reviews the evidence in the light most favorable

to the government.     United States v. Seidman, 156 F.3d 542, 547

(4th Cir. 1998).    In reviewing the propriety of issuing a search

warrant, the relevant inquiry is whether, under the totality of the

circumstances, the issuing judge had a substantial basis for

concluding that there was probable cause to issue the warrant.

Illinois v. Gates, 462 U.S. 213, 238 (1983).             The facts presented

to the issuing judge need only convince a person of reasonable

caution that contraband or evidence of a crime will be found at the

place to be searched.       Texas v. Brown, 460 U.S. 730, 742 (1983).

After   reviewing   the     record,    we     conclude   that    there   was   a

substantial basis to find probable cause to issue the warrant.

           The police officers entered the premises pursuant to a

valid   search   warrant,     and   during      a   protective    sweep,   they

discovered the contraband in plain view.            The officers obtained a

second warrant after seeing the contraband.              On these facts, the

court properly denied Evans’ motion to suppress.

           Evans next claims the district court erred when it denied

his motion for a judgment of acquittal based on insufficiency of

the evidence.    This court reviews the district court’s decision to


                                      - 3 -
deny a motion for judgment of acquittal de novo.               United States v.

Gallimore, 247 F.3d 134, 136 (4th Cir. 2001).                If the motion was

based   on   insufficiency    of    the   evidence,    the    verdict    must    be

sustained if there is substantial evidence, taking the view most

favorable to the government, to support it.                  Glasser v. United

States,   315   U.S.   60,   80    (1942).      “[S]ubstantial     evidence      is

evidence that a reasonable finder of fact could accept as adequate

and sufficient to support a conclusion of a defendant’s guilt

beyond a reasonable doubt.”         United States v. Burgos, 94 F.3d 849,

862 (4th Cir. 1996) (en banc).            In evaluating the sufficiency of

the evidence, this court does not review the credibility of the

witnesses and assumes that the jury resolved contradictions in

testimony in favor of the government.           United States v. Romer, 148

F.3d 359, 364 (4th Cir. 1998).

             After   thoroughly     reviewing    the   record,    we    find    the

evidence sufficient to convict Evans. Multiple witnesses testified

that Evans purchased and sold heroin and cocaine base, and also

carried a gun to drug deals.          In addition, heroin, cocaine base,

and a handgun were seized at Evans’ apartment.               Evans only attacks

the credibility of the witnesses, which we decline to review.

Romer, 148 F.3d at 364.

             Accordingly we affirm Evans’ conviction and sentence. We

dispense with oral argument because the facts and legal contentions




                                     - 4 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 5 -